 

Exhibit 10.1

 

AMENDMENT TO SEVERANCE AGREEMENT

 

THIS AMENDMENT TO SEVERANCE AGREEMENT (this “Amendment”) is made and entered
into effective as of May 28, 2020 (the “Amendment Effective Date”), by and
between PowerFleet, Inc., a Delaware corporation (the “Company”), and Chris
Wolfe (“Executive” and, together with the Company, the “Parties”).

 

WHEREAS, I.D. Systems, Inc. (“I.D. Systems”) and Executive entered into a
Severance Agreement (the “Agreement”) dated August 20, 2018;

 

WHEREAS, effective as of October 3, 2019, I.D. Systems assigned to the Company
all of I.D. Systems’ rights and obligations under the Agreement and Executive
consented to such assignment; and

 

WHEREAS, effective as of May 31, 2020, Executive agreed to temporarily reduce
his annual base salary from $400,000 to $276,250; and

 

WHEREAS, in connection with such reduction in Executive’s annual base salary,
the Parties desire to make certain amendments to the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Section 2(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“(a) cash payments (collectively the “Severance Payment”) at the rate of
Executive’s annual base salary as in effect immediately prior to the Operative
Trigger Event for a period of 12 months (the “Severance Period”), payable as set
forth below; provided, however, that with respect to any Operative Trigger Event
that occurs in the 2020 calendar year, Executive’s annual base salary shall be
deemed to be $400,000. The Severance Payment shall be made as a series of
separate payments in accordance with the Company’s standard payroll practices
(and subject to all applicable tax withholdings and deductions), commencing with
the first regular payroll date on or immediately following the 60th day after
the date of the Operative Trigger Event;”

 

2. The sentence immediately preceding Section 2(d) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“If the Operative Trigger Event is a Change in Control Trigger Event, then the
Severance Payment in (a) above shall be at double the rate of Executive’s annual
base salary during the Severance Period (provided, however, that with respect to
any Change in Control Trigger Event that occurs in the 2020 calendar year,
Executive’s annual base salary shall be deemed to be $400,000) and, subject to
the same execution and delivery of a Release, Executive shall also be entitled
to:”

 

3. All terms and provisions of the Agreement not amended hereby shall remain in
full force and effect. From and after the date of this Amendment, all references
to the term “Agreement” in this Amendment or the original Agreement shall
include the terms contained in this Amendment.

 

[Signature page follows]

 

   

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  POWERFLEET, INC.         By: /s/ Ned Mavrommatis   Name: Ned Mavrommatis  
Title: CFO

 

  EXECUTIVE:       /s/ Chris Wolfe   Chris Wolfe

 

   

 